Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments filed 18 July 2022.  As directed by applicant, claims 1 and 5-9 have been amended, claims 12 though 20 have been added and no claims have been cancelled.  Thus claims 1-20 are pending.  This is a final office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holverson (U.S. Patent Application Publication 2016/ 0101481) in view of Verhagen (U.S. Patent Application Publication 2015/ 0334781) and Thomas (U.S. Patent 8,038,931)

Regarding claim 1, Holverson discloses a system for controlling heating of a workpiece (induction preheating ¶0038, fig. 4), comprising: an interface (42)  configured to receive a target temperature (208 ¶0023) for the workpiece; a processor (fig. 2, processor 66 in 19) configured to: 
select a current temperature (Fig. 4, element 198) for the workpiece based on monitoring one or more temperature sensors (Holverson, ¶0038, 64); and 
set a control temperature (element 204) based on a received target temperature (208, desired preheat temperature) and the selected current temperature (198); and a controller (¶0023, control circuitry 44) configured to: control heating of the workpiece via a heater until the workpiece reaches the control temperature (204) as measured by at least one of the one or more temperature sensors (64) and control the heater (¶0038, “decrease the rate”, to control overshoot)  212) 
Holverson does not disclose stopping heating the workpiece in response to the workpiece reaching the control temperature (Holverson only teaches to “decrease the rate” of heating to control the rate and “to reduce overshoot”, ¶0038) nor does he teach wherein: 
the processor is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece when the heater is off; and 
the controller is configured to control heating of the workpiece to the received target temperature by controlling the heater based on the temperature ramp rate.  

However, regarding the limitation wherein “the processor is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece when the heater is off”,  Verhagen teaches its own induction pre-heating method for metals to be welded, that  “[i]n certain embodiments, control of the output power 54 in general may be based at least in part on user heating preferences that may, for example, be entered via the control panel (interface) of the power source including, but not limited to, desired temperature ramp speed, acceptable temperature overshoot, preference for gentle vs. aggressive heating, and so forth. As a non-limiting example, if a user wishes to heat a pipe very carefully, and does not care how long it takes, the user could set the induction heating mode to "gentle" and/or could set an acceptable temperature overshoot of zero and/or could set the temperature ramp speed to ‘slow.’” (¶Verhagen ¶0143, All emphasis added).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Holverson with Verhagen, to add Verhagen’s heating control that that of Holverson, in order to control the temperatures via the amount of heating and current running though the induction heater, to control the heating ramp-rate based on the desired and/or limited overshoot of the target temperatures.  
However, Holverson and Verhagen, while teaching temperature overshoots,  still do not explicitly teach reaching the overshoot by turning off the power.  Thomas teaches the idea of heating up the workpiece and turning off the power, whereby some overshoot of the target is reached (Thomas, column 9 lines 16-23 “an on-off controller maintains a constant supply of power to the workpiece until the desired temperature is reach, then the controller turns off”). He also teaches proportional control, whereby heating slows down as the target temperature is approached for less overshoot, but this method will more slowly reach the target temperature. (Thomas, column 9 lines 24-29, ”The magnitude of a temperature overshoot is lessened with proportional control in comparison to an on-off controller. However, the time that it takes for the workpiece to achieve the desired temperature is increased”). As well, Thomas teaches that the heating may be adjusted based on the ramp rate (Thomas, column 9 lines 37-39,  Thomas teaches to “look at the rate of change of the workpiece temperature and adjusts the output based on the rate of change (‘ramp rate’)”) For instance, a desirable quick temperature ramp speed, to reach the target temperature quickly, and then to turn off the power so as to limit overshoot of the desired target temperature and then to control the temperature based on the ramp rate/change rate, would be within the teachings of Verhagen and Thomas. 

Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Holverson with the teachings of Verhagen and Thomas to further control the heating of the induction pre-heater, where “the processor is configured to characterize a temperature ramp rate (Holverson, 204) based on a measured temperature overshoot at the workpiece (if such an overshoot occurs, depending on the desired speed of heating and desired time to reach the target temperature, such a temperature would be measured because it is that information that would inform  the controller to modify the system based on the rate of change, Thomas, column 9 lines 16- 39) after turning off the heater [again, based on the desired speed of heating, so to turn it up high and then turn it off would be a fast ‘ramp up’]; and “the controller is configured to control heating of the workpiece to the received target temperature by controlling the heater based on the temperature ramp rate” as required by the claim (the ramp rate fall, approximately between the time 206, when the control temperature is reached, shown on Holverson fig. 4, and a little past time 210, where the temperature stabilizes at the target temperature 208) in order to achieve desired heating time and temperature including overshoot and ramp-rate so that the desired hating effect is achieved (Verhagen ¶0143)

Regarding claim 2, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to set the control temperature (Holverson, 204) to a temperature between the selected current temperature (198) and the received target temperature (208).  
Regarding claim 3, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to select the current temperature for the workpiece based on a selection of at least one of the one or more temperature sensors via the interface (Holverson, fig. 2, ¶0034, sensor 64 relays into monitoring system 19; ¶0032, “feedback regarding environmental conditions”; monitoring system 19 is interface).;.  

Regarding claim 4, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further teach a system wherein the processor is configured to: update the characterization of the temperature ramp rate in response to a change in the selected current temperature or a change in the one or more temperature sensors. While Holverson does not teach about updating, Verhagen does teach about different desired outcomes, and specifically, to control preferences that may, be chosen as noted in the rejection of claim 1.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, should an update be required, certainly a temperature ramp rate can be recharacterized, with a change of temperature, depending, as noted above, on the desired “acceptable temperature overshoot, [or] preference for gentle vs. aggressive heating, and so forth” (¶143) as the operator prefers.  This would, of course, be applied back into the heating ramp rate (Holverson, 202) 

Regarding claim 5, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the heater is configured to heat the workpiece using induction (Holverson, ¶0016, describing embodiments that could use their invention “heating process (e.g. induction,)”).
 
Regarding claim 6, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system comprising a communication device (¶0031) configured to receive the target temperature (desired preheated temperature 208) via one or more of user interface, wired communication from another device, and wireless communication from another device (¶0031, the desired parameters are input in and there is optional wireless connection and interface, can input “environmental conditions, thresholds for respective environmental conditions, and welding procedure specifications for various types of welds, among other data related to the welding system 10”; the minimum threshold 212 and other parameter may be part of the welding procedure ¶0038).

Regarding claim 7, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further teach a system wherein the processor is configured to perform one or both of: monitor the outputs of the one or more temperature sensors at an expiration of a first time timer, and control updating an interim temperature based on the temperature ramp rate at an expiration of a second timer, wherein the controller is configured to heat the workpiece to the interim temperature. However, in another embodiment (Holverson fig. 3)  Holverson teaches to monitor the fall of the temperature after a desired duration of time to see if a threshold has been met (¶0037).  In light of Verhagen, who teaches that the rate of heating can be monitored and even changed, it would have been obvious to one having ordinary skill in the art at the time of the filing to have the device check the temperature at a certain time to see if the heating of the workpiece is coming along as desired, and then to adjust the temperature in order to keep with a desired time for heating or rate, and this would involve a change in temperature or change in the rate of heating or both, as taught in Verhagen.

Regarding claim 8, Regarding claim 7, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the controller is configured to control the heater based on the received target temperature (Holverson, 208), the temperature ramp rate (as described by Verhagen, depending on the operators preferences ¶143), and feedback based on the outputs of the one or more temperature sensors ((Holverson ¶0038, temperature curve is related to signals from a temperature sensor 64,).  

Regarding claim 9 Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, but does not further precisely teach wherein the processor is configured to output an alarm or alert in response to detecting at least a threshold reduction in the selected current temperature while the heater is heating the workpiece.  However, Holverson does teach a notification for when a temperature reaches above a threshold temperature, to know that the next step may be taken in the welding process.  Further, Holverson also teaches other parameters curves may be watched to see if a parameter reaches below a certain threshold and a notification to the operator is given.  Thus, putting these two together, it would have been obvious to one having ordinary skill in the art at the time of the filing, to have a notification (alert) to the operator should a threshold be passed in the reduction of a temperature of a workpiece, so it would be out of the range of proceeding to the next step, and this would to ensure a good heating temperature is maintained and that if a there is an alert, the operator can fix the issue.

Regarding claim 10, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the processor is configured to select the current temperature for the workpiece as a highest temperature measured by the one or more temperature sensors (Holverson, fig. 2, temperature sensor 64, if there is only one temperature sensor, then it by definition is the “highest temperature measured by the one or more sensors”)..  
Regarding claim 11, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 1, as above, and further teaches a system wherein the one or more temperature sensors comprise at least one of an armored temperature sensing device, a spot-welded temperature sensing device, a thermocouple (Holverson, ¶0027, “sensors may include…thermocouples”, only one of these options is required), or an infrared temperature sensor (¶0027, “sensors may include…infrared sensors”, only one of these options is required).

Regarding claim 13, Holverson discloses a system for controlling heating of a workpiece (induction preheating ¶0038, fig. 4), comprising: an interface (42)  configured to receive a target temperature (208 ¶0023) for the workpiece; at least one computer (Holverson, fig. 2, “¶0028, a remote or local computer coupled to the monitoring system 19”) configured to: 
select a current temperature (Fig. 4, element 198) for the workpiece based on monitoring one or more temperature sensors (Holverson, ¶0038, 64); and 
set a control temperature (element 204) based on a received target temperature (208, desired preheat temperature) and the selected current temperature (198); and a controller (¶0023, control circuitry 44) configured to: control heating of the workpiece via an induction heater until the workpiece reaches the control temperature (204) as measured by at least one of the one or more temperature sensors (64) and control the induction heater (¶0038, “decrease the rate”, to control overshoot)  212) 
Holverson does not disclose stopping heating the workpiece in response to the workpiece reaching the control temperature (Holverson only teaches to “decrease the rate” of heating to control the rate and “to reduce overshoot”, ¶0038) nor does he teach wherein: 
the at least one computer is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece when the induction heater is off; and 
the controller is configured to control heating of the workpiece to the received target temperature by controlling the induction heater based on the temperature ramp rate.  

However, regarding the limitation wherein “the processor is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece when the heater is off”,  Verhagen teaches its own induction pre-heating method for metals to be welded, that  “[i]n certain embodiments, control of the output power 54 in general may be based at least in part on user heating preferences that may, for example, be entered via the control panel (interface) of the power source including, but not limited to, desired temperature ramp speed, acceptable temperature overshoot, preference for gentle vs. aggressive heating, and so forth. As a non-limiting example, if a user wishes to heat a pipe very carefully, and does not care how long it takes, the user could set the induction heating mode to "gentle" and/or could set an acceptable temperature overshoot of zero and/or could set the temperature ramp speed to ‘slow.’” (¶Verhagen ¶0143, All emphasis added).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Holverson with Verhagen, to add Verhagen’s heating control that that of Holverson, in order to control the temperatures via the amount of heating and current running though the induction heater, to control the heating ramp-rate based on the desired and/or limited overshoot of the target temperatures.  
However, Holverson and Verhagen, while teaching temperature overshoots,  still do not explicitly teach reaching the overshoot by turning off the power.  Thomas teaches the idea of heating up the workpiece and turning off the power, whereby some overshoot of the target is reached (Thomas, column 9 lines 16-23 “an on-off controller maintains a constant supply of power to the workpiece until the desired temperature is reach, then the controller turns off”). He also teaches proportional control, whereby heating slows down as the target temperature is approached for less overshoot, but this method will more slowly reach the target temperature. (Thomas, column 9 lines 24-29, ”The magnitude of a temperature overshoot is lessened with proportional control in comparison to an on-off controller. However, the time that it takes for the workpiece to achieve the desired temperature is increased”). As well, Thomas teaches that the heating may be adjusted based on the ramp rate (Thomas, column 9 lines 37-39,  Thomas teaches to “look at the rate of change of the workpiece temperature and adjusts the output based on the rate of change (‘ramp rate’)”) For instance, a desirable quick temperature ramp speed, to reach the target temperature quickly, and then to turn off the power so as to limit overshoot of the desired target temperature and then to control the temperature based on the ramp rate/change rate, would be within the teachings of Verhagen and Thomas. 

Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Holverson with the teachings of Verhagen and Thomas to further control the heating of the induction pre-heater, where “the processor is configured to characterize a temperature ramp rate (Holverson, 204) based on a measured temperature overshoot at the workpiece (if such an overshoot occurs, depending on the desired speed of heating and desired time to reach the target temperature, such a temperature would be measured because it is that information that would inform  the controller to modify the system based on the rate of change, Thomas, column 9 lines 16- 39) after turning off the heater [again, based on the desired speed of heating, so to turn it up high and then turn it off would be a fast ‘ramp up’]; and “the controller is configured to control heating of the workpiece to the received target temperature by controlling the heater based on the temperature ramp rate” as required by the claim (the ramp rate fall, approximately between the time 206, when the control temperature is reached, shown on Holverson fig. 4, and a little past time 210, where the temperature stabilizes at the target temperature 208) in order to achieve desired heating time and temperature including overshoot and ramp-rate so that the desired hating effect is achieved (Verhagen ¶0143)

Regarding claim 14, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, and further teaches a system wherein the at least one computer (Holverson, fig. 2, “¶0028, “a remote or local computer coupled to the monitoring system 19”) is configured to set the control temperature (Holverson, 204) to a temperature between the selected current temperature (198) and the received target temperature (208).  
Regarding claim 15, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, but does not further teach a system wherein the at least one computer (Holverson, fig. 2, ¶0028, “a remote or local computer coupled to the monitoring system 19”) is configured to: update the characterization of the temperature ramp rate in response to a change in the selected current temperature or a change in the one or more temperature sensors. While Holverson does not teach about updating, Verhagen does teach about different desired outcomes, and specifically, to control preferences that may, be chosen as noted in the rejection of claim 1.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, should an update be required, certainly a temperature ramp rate can be recharacterized, with a change of temperature, depending, as noted above, on the desired “acceptable temperature overshoot, [or] preference for gentle vs. aggressive heating, and so forth” (¶143) as the operator prefers.  This would, of course, be applied back into the heating ramp rate (Holverson, 202) .

Regarding claim 16, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, and further teaches a system comprising a communication device (¶0031) configured to receive the target temperature (desired preheated temperature 208) via one or more of user interface, wired communication from another device, and wireless communication from another device (¶0031, the desired parameters are input in and there is optional wireless connection and interface, can input “environmental conditions, thresholds for respective environmental conditions, and welding procedure specifications for various types of welds, among other data related to the welding system 10”; the minimum threshold 212 and other parameter may be part of the welding procedure ¶0038).

Regarding claim 16, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, and further teaches a system comprising a transceiver configured to wirelessly receive the target temperature (TT) from another device (Holverson, ¶0031, the desired parameters are input in and there is optional wireless connection and interface, can input “environmental conditions, thresholds for respective environmental conditions, and welding procedure specifications for various types of welds, among other data related to the welding system 10”; the minimum threshold 212 and other parameter may be part of the welding procedure ¶0038).
Regarding claim 17, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, and further teaches a system wherein the at least one is configured to control the induction heater based on the received target temperature (Holverson, 208), the temperature ramp rate (as described by Verhagen, depending on the operators preferences ¶143), and feedback based on the outputs of the one or more temperature sensors ((Holverson ¶0038, temperature curve is related to signals from a temperature sensor 64,).  

Regarding claim 18 Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, but does not further precisely teach wherein the at least one computer (Holverson, fig. 2, ¶0028, “a remote or local computer coupled to the monitoring system 19”) is configured to output an alarm or alert in response to detecting at least a threshold reduction in the selected current temperature while the induction heater is heating the workpiece.  However, Holverson does teach a notification for when a temperature reaches above a threshold temperature, to know that the next step may be taken in the welding process.  Further, Holverson also teaches other parameters curves may be watched to see if a parameter reaches below a certain threshold and a notification to the operator is given.  Thus, putting these two together, it would have been obvious to one having ordinary skill in the art at the time of the filing, to have a notification (alert) to the operator should a threshold be passed in the reduction of a temperature of a workpiece, so it would be out of the range of proceeding to the next step, and this would to ensure a good heating temperature is maintained and that if a there is an alert, the operator can fix the issue.
Regarding claim 19, Holverson in view of Verhagen and Thomas teaches all the limitations of claim 13, as above, and further teaches a system wherein the one or more temperature sensors comprise at least one of an armored temperature sensing device, a spot-welded temperature sensing device, a thermocouple (Holverson, ¶0027, “sensors may include…thermocouples”, only one of these options is required), or an infrared temperature sensor (¶0027, “sensors may include…infrared sensors”, only one of these options is required).



Allowable Subject Matter
Claim 20 is allowable.
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The §112 rejections have been remedied and these rejections are withdrawn.  The claim interpretation issues likewise have been resolved.
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that the references do not teach “"processor configured to ... control the heater to stop heating the workpiece in response to the workpiece reaching the control temperature (TC) [and that] the processor is configured to characterize a temperature ramp rate based on a measured temperature overshoot at the workpiece when the heater is off [.]” [sic]   Examiner disagrees.  In combination, the references do teach this limitation.  Specifically, as noted in the previous office action, on it is stated that “Thomas teaches the idea of heating up the workpiece and turning off the power, whereby some overshoot of the target is reached” (Office Action of 17 February 2022, p. 7) and the citation is to “(Thomas, column 9 lines 16-35)”.  Thus, the turning off of the heater, taught in Thomas, at the control temperature, taught in Holverson, would create a device that heats faster than if the heat was lowered as the temperature approached 
the target temperature so as not to overshoot it.   In the current office action, for convenience, Examiner has reproduced the language in the previously cited section, specifically indicating the turning off of the device that Applicant says the references do not teach (Argument, p. 11).  Applicant, in fact, does not address the teachings of Thomas at all.

Please contact Examiner regarding any questions or concerns.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761